                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA



FAITH REGIONAL HEALTH SERVICES,

              Plaintiff,                                   Case No. 8:20-cv-00444

v.                                                BRIEF IN OPPOSITION TO UMR INC.’S
                                                   MOTION TO STRIKE JURY DEMAND
IRONSHORE INDEMNITY, INC., and
UMR, INC.,

              Defendant.


       Plaintiff Faith Regional Health Services (“FRHS”) opposes Defendant UMR, Inc.’s

(“UMR”), Motion to Strike Jury Demand, ECF No. 26, and the Court should deny that

Motion for the following reasons.

                                      INTRODUCTION

       The Seventh Amendment provides FRHS a right to a jury trial on its claim that

UMR breached its fiduciary duty in violation of 29 U.S.C. § 1132(a)(2), regardless of

whether that right is granted by statute, because the nature of the issue to be tried is legal,

not equitable. Despite UMR’s contentions otherwise, neither the Eighth Circuit nor this

Court have concluded there is no Seventh Amendment right to a jury for breach of

fiduciary duty claims under section 1132(a)(2), and district courts within the Eighth Circuit

are split on the issue. The proper outcome follows from an examination of the particular

issue to be tried, and on these facts the Seventh Amendment provides FRHS the right to

a jury trial on its section 1132(a)(2) claim.
                                    BACKGROUND

       FRHS is the plan sponsor, administrator, and named fiduciary of a self-funded

health benefit plan (the “Plan”). Compl. ¶ 2, ECF No. 1 at Page ID 1. FRHS entered into

an Administrative Services Agreement (the “ASA”) with UMR in which UMR was

appointed as a named fiduciary of the Plan with respect to performing initial benefit

determinations and directing payment for medical services provided to Plan participants

and beneficiaries. Id. at ¶ 7. FRHS separately entered into a Stop Loss Insurance Policy

(the “Stop Loss Policy”) with Ironshore Indemnity, Inc. (“Ironshore”), which provided stop-

loss insurance coverage to FRHS with a deductible per covered person of $170,000. Id.

at ¶ 8, Page ID 2–3.

       G.F. is a minor child whose parent participates in the Plan.        G.F. was born

prematurely and spent several months in the neonatal intensive care unit at Children’s

Hospital and Medical Center in Omaha, Nebraska (“Children’s Hospital”). Id. at ¶ 10,

Page ID 3. Children’s Hospital issued invoices reflecting over $5.5 million in billed

charges for the care provided to G.F. (the “G.F. Charges”). Id. UMR, in its role as Plan

fiduciary, determined that $4,622,448.57 was payable under the Plan’s terms and

applicable network provider agreements, and the Plan therefore paid that sum to

Children’s Hospital, which it accepted as payment in full. Id. Importantly, the Plan does

not allege that the outcome of UMR’s claim determination was improper, nor does the

Plan seek an award of further benefits.

       FRHS then submitted a timely claim to Ironshore under the Stop Loss Policy for

reimbursement of the payment made for the G.F. Charges in the amount approved by

UMR.    Id. at ¶ 11, Page ID 3–4.         Ironshore, however, denied reimbursement of




                                             2
$2,209,183.79 of the G.F. Charges, concluding primarily that some charges were

allegedly inconsistent with CMS billing and coding requirements, and that some of the

drugs and therapies prescribed by the treating medical providers were allegedly

experimental. Id. Notwithstanding both FRHS’s and UMR’s objections that the partial

denial violated Ironshore’s obligations under the Stop Loss Policy, under the Plan, and

under Ironshore’s separate agreements with UMR, Ironshore has continued to refuse

payment. Id. at ¶ 12, Page ID 4.

       FRHS brought this action claiming first that Ironshore’s denial was a breach of

contract, actionable under governing Nebraska state law. Id. at ¶¶ 13–17 (First Cause of

Action). Alternatively, FRHS claims that if Ironshore’s decision is found correct, UMR

then breached its fiduciary duties imposed by the Employee Retirement Income Security

Act (“ERISA”), 29 U.S.C. §§ 1109 & 1132(a)(2), by failing to exercise the necessary care,

skill, prudence, and diligence to process the claim accurately, causing damages to the

Plan. Id. at ¶¶ 18–25 (Second Cause of Action). In its Answer, UMR asserted a cross-

claim against Ironshore, alleging that Ironshore improperly failed to accept the negotiated

in-network discount in place between UMR and Children’s Hospital, and that Ironshore

wrongfully retained a cost-containment vendor to audit the claim without UMR’s consent,

all in violation of a separate contract between them. UMR Answer and Cross-Claim, ECF

No. 8 ¶¶ 10 & 11 at Page ID 7.

       Now, UMR moves to strike the jury demand included in FRHS’s Complaint, arguing

that ERISA does not provide FRHS a right to a jury for its claim for breach of fiduciary

duty under 29 U.S.C. § 1132(a)(2). Mot., ECF No. 26. UMR’s motion should be denied




                                            3
because FRHS’s claim on these facts is legal in character, not equitable, and FHRS is

therefore entitled to a jury trial under the Seventh Amendment.1

                                      STANDARD OF REVIEW

        Under Rule 38 of the Federal Rules of Civil Procedure, parties may demand that

claims or issues be tried to a jury if either the Seventh Amendment or a federal statute

preserves the demanding party’s right to have the claim or issue tried to a jury. Fed. R.

Civ. 38(a) & (b). Even in the absence of a statutory basis, the Seventh Amendment

preserves a party’s right to a jury on all issues that are legal—as opposed to equitable—

in nature. See In re Vorpahl, 695 F.3d at 322; Tull v. United States, 481 U.S. 412, 417–

18 (1987). Accordingly, when presented with a dispute as to whether a certain claim or

issue is triable to a jury, district courts must determine whether the nature of the issue to

be tried is legal or equitable in character. See id.

                                              ARGUMENT

        The Seventh Amendment provides FRHS a jury on its claim that UMR breached

its fiduciary duties in violation of 29 U.S.C. § 1132(a)(2) because the nature of the issue

to be tried under the particular facts of this case is legal, not equitable. See In re Vorpahl,

695 F.2d at 322 (citing Ross, 396 U.S. at 538). UMR does not address the nature of

FRHS’s claim at all. Instead, it cites distinguishable non-section 1132(a)(2) cases to

support its contention that a jury is broadly unavailable in every ERISA setting. UMR is

incorrect on the governing law, and the Seventh Amendment supports FRHS’s jury

demand on its claim for damages from UMR’s breach of fiduciary duty.




1
 There has been no challenge to FRHS’s right to a trial by jury on its state law claim for breach of contract
against Ironshore. That claim will be tried to a jury regardless of the outcome of this motion.


                                                     4
I.     The Seventh Amendment Provides FRHS The Right to A Jury Trial on Its
       Claim Under 29 U.S.C. § 1132(a)(2) Because That Claim is Legal in Nature,
       Not Equitable

       The right to a jury trial under the Seventh Amendment depends on “the nature of

the issue to be tried rather than the character of the overall action.” Ross, 396 U.S. 531,

538 (1970); Vorpahl, 695 F.2d at 322. Legal claims warrant trial by jury while equitable

claims do not. See Ross, 396 U.S. at 538–542.

       In assessing the nature of an ERISA claim under section 1132, it is, as the

Southern District of Iowa observed, important to differentiate claims seeking a

determination of benefits due under Plan terms from claims seeking money damages

resulting from a breach of fiduciary duty. Keokuk, 228 F. Supp. 3d at 900. The Eighth

Circuit has characterized ERISA claims seeking monetary relief that “turn on a

determination of entitlement to benefits” as equitable in nature, while in contrast, those

claims seeking compensatory damages for losses a plan suffers as a result of conduct

that rises to a breach of fiduciary duty are legal in nature. Vorpahl, 695 F.2d at 322;

Mertens v. Hewitt Assocs., 508 U.S. 248, 255 (1993); see also Keokuk, 228 F. Supp. 3d

at 901. In Mertens, the Supreme Court characterized the plaintiffs’ section 1132(a)(2)

claims for breach of fiduciary duty as legal in nature because the claims sought

compensatory money damages “for all losses their plan sustained as a result of the

alleged breach of fiduciary duties.” 508 U.S. at 252–253 & 255. This, the Supreme Court

said, was an 1132(a)(2) ERISA claim seeking “the classic form of legal relief.” Id. at 255.

The same is true of FRHS’s section 1132(a)(2) claim here.

       FRHS seeks to “recover losses suffered by the Plan” as a result of UMR’s breach

of fiduciary duties. Compl. ¶ 19, ECF No. 1 at Page ID 5. FRHS alleges, in the alternative




                                            5
to its primary claim against Ironshore, that if Ironshore’s refusal to indemnify FRHS for

$2,209,183.79 of G.F. Charges was in fact consistent with the terms of the Stop Loss

Policy, then UMR breached its fiduciary duty to the Plan by failing to “conduct its review

of the claim with adequate care, attention and sufficiency” to have anticipated Ironshore’s

refusal itself in the first instance, causing damages to the Plan. The claim is one involving

the degree of care taken by UMR as a third-party administrator, not a contention that

unpaid benefits are due. FRHS does not seek an award of benefits under the Plan, but

to recover the Plan’s own damages for losses that were caused by UMR’s conduct.

Compl. ¶23, ECF No. 1 at Page ID 6. FRHS’s claim is therefore legal in nature. See

Mertens, 508 U.S. at 252–253 & 255.

       The Southern District of Iowa reached a similar conclusion in Keokuk, explaining

the plaintiff’s section 1132(a)(2) claim was not connected to the receipt or distribution of

benefits. 228 F. Supp. 3d at 901. Rather, as with FRHS’s claim, the benefits had already

been paid, and the claim sought “to recover overpayments the Plan was forced to make

due to the [defendant’s] alleged breach of fiduciary duty.” Id.

       Because FRHS’s section 1132(a)(2) claim against UMR for breach of fiduciary duty

is legal in nature, not equitable, the Seventh Amendment provides FRHS the right to a

jury trial of that claim.

II.    The Eighth Circuit Court of Appeals Has Never Held That The Seventh
       Amendment Does Not Provide A Right to A Jury Trial on Claims Under 29
       U.S.C. § 1132(a)(2)

       Rather than focus on the underlying character of the claim asserted, UMR

incorrectly contends that the Eighth Circuit has broadly held that there is no right to a jury

trial for any claims brought under ERISA, including section 1132(a)(2). UMR Br., ECF




                                              6
No. 27 at Page ID 93. A review of the cases cited by UMR, however, reveals no such

holding. In fact, the Eighth Circuit has never even addressed whether the Seventh

Amendment provides a right to a jury trial on section 1132(a)(2) claims, let alone held that

it does not provide that right. See Keokuk Area Hosp., Inc. v. Two Rivers Ins. Co., 228

F. Supp. 3d 892, 900 (8th Cir. 2017) (“[T]he Eighth Circuit has not directly addressed

whether the same absence of a jury trial applies specifically to section 502(a)(2) of

ERISA.”).

       The cases cited by UMR are easily distinguishable as involving different ERISA

remedial provisions, or as not reaching the specific issue raised here. In Langlie v. Onan

Corp., 192 F.3d 1137 (8th Cir. 1999), the Eighth Circuit affirmed the district court’s refusal

to submit to the jury the plaintiff’s ERISA retaliation claim under 29 U.S.C. § 1140. 192

F.3d at 1141. Though the court broadly said “there is no right to a jury trial under ERISA,”

that comment was non-precedential dicta that went far beyond the scope of that appeal

and lacked any Seventh Amendment analysis. 192 F.3d at 1141. See Sanzone v. Mercy

Health, 954 F.3d 1031, 1039 (8th Cir. 2020) (explaining “a judicial comment made while

delivering a judicial opinion . . . that is unnecessary to the decision in the case [is] not

precedential”).

       Similarly, in Houghton v. SIPCO, Inc., 38 F.3d 953 (8th Cir. 1994), the Eighth

Circuit decided the plaintiffs were not entitled to a jury on their claims that the defendant

employer violated various ERISA provisions, but not section 1132(a)(2), by denying them

certain severance and medical benefits. 38 F.3d at 956–957. While the court stated that

“[i]n In re Vorpahl, 695 F.2d 318 (8th Cir. 1982), we held that there is no right to a jury trial




                                               7
of ERISA claims,” that was an overly broad characterization of the holding in Vorpahl.

Houghton, 38 F.3d at 957.

        The court in Vorpahl did not conclude that there is no right to a jury trial of all ERISA

claims. See Vorpahl, 695 F.2d at 322. Rather, the court said that section 502 of ERISA,

29 U.S.C. § 1132, does not statutorily provide a right to a jury trial. Id. Then, it held only

that the Seventh Amendment does not provide the right to a jury trial on claims seeking

money damages for wrongfully denied employee benefits under sections 1132(a)(1)(B)

and 1132(a)(3) because those claims seek a determination of employee benefits and are

equitable in nature. See id. at 320, 322. Vorpahl did not discuss whether the Seventh

Amendment provides the right to a jury trial on any other ERISA claims, in particular

section 1132(a)(2). See id. So, to characterize Vorpahl as holding “there is no right to a

jury trial of ERISA claims,” as the court did in Houghton, overstates the scope of Vorpahl’s

actual holding.2 Compare Houghton, 38 F.3d at 957, with Vorpahl, 695 F.2d at 322.

        Therefore, UMR’s reliance on these three Eighth Circuit cases is misplaced. None

addressed or resolved whether the Seventh Amendment provides the right to a jury a trial

on a section 1132(a)(2) claim for breach of fiduciary duty.

III.    This Court’s Precedents Do Not Require Striking FRHS’s Demand for Jury
        Trial in Connection with its Claim Under 29 U.S.C. § 1132(a)(2)

        UMR also cites two District of Nebraska cases—McKnight v. Brentwood Dental

Group, Inc. and Wengert v. Rajendran—arguing that in both cases the Court held the


2
  In Houghton, the court also said that “the Supreme Court’s decision in Mertens v. Hewitt Assocs., 508
U.S. 248 (1993), confirms that there is no right to money damages or to a jury trial under ERISA.” 38 F.3d
at 957. FRHS agrees that ERISA itself includes no statutory basis for the right to a jury trial on FRHS’s
section 1132(a)(2) claim. See Vorpahl, 695 F.2d at 322. But Mertens said nothing about whether the
Seventh Amendment supplies a constitutional basis for a jury trial on claims under section 1132(a)(2). See
Mertens, 508 U.S. at 251 (“Petitioners sought certiorari only on the question whether ERISA authorizes
suits for money damages against nonfiduciaries who knowingly participate in a fiduciary’s breach of
fiduciary duty.”).


                                                    8
Seventh Amendment does not provide the right to a jury for claims under ERISA section

1132(a)(2). Mcknight, No. 8:04CV642, 2005 WL 2290326 (D. Neb. Sept. 20, 2005);

Wengert, No. 8:15CV366, 2016 WL 827754 (D. Neb. March 2, 2016). Like the Eighth

Circuit cases UMR cited, Wengert does not support UMR’s argument.                And as to

McKnight, the Court should respectfully reject the analysis because it summarily struck a

jury demand in connection with an apparent section 1132(a)(2) claim based on the same

overly broad application of the dicta from Houghton discussed above.

         Wenger, unlike this case, was controlled by the Eighth Circuit’s holding in Vorpahl.

Both Wengert and Vorpahl dealt with a motion to strike a jury demand in connection with

claims seeking benefits under ERISA sections 1132(a)(1)(B) and 1132(a)(3), not section

1132(a)(2). 2016 WL 827754, at *2, *4; Vorpahl, 695 F.2d at 320, 322. The Court in

Wengert even noted the parallel nature of the claims, stating that “[s]imilar to the

employees’ claims in Vorpahl, the plaintiff’s breach-of-fiduciary-duty claim is a claim for

failure to pay benefits under the terms of an ERISA-governed plan.” 2016 WL 827754,

at *4. As discussed above, Vorpahl is easily distinguishable from this case because it did

not involve a section 1132(a)(2) claim like the one FRHS asserts in this case, one not

seeking an award of benefits. Wengert is distinguishable for the same reason, and lacks

any discussion of a party’s Seventh Amendment right to a jury trial of a section 1132(a)(2)

claim.

         This Court’s decision in McKnight is also distinguishable. McKnight involved a

claim for retaliation under ERISA section 1140 and a claim for breach of fiduciary duty,

but it is unclear from the Court’s Memorandum and Order whether it treated the plaintiffs’

breach-of-fiduciary-duty claims as brought under ERISA section 1132(a)(2) or section




                                              9
1132(a)(3). See 2005 WL 2290326, at *1, *3. The Complaint, and the Court in turn,

mistakenly said that the plaintiffs were asserting their fiduciary-duty claims under section

1109, a remedial statute lacking a private right of action. See id. at 1 & Compl. ¶34, ECF

No. 1; 29 U.S.C. § 1109. That is a critical difference, because while the Eighth Circuit

has affirmed there is no federal right, statutory or constitutional, to a jury trial on claims

for breach of fiduciary duty under section 1132(a)(3), it has not addressed the issue with

respect to claims under section 1132(a)(2). See Vorpahl, 695 F.2d at 320, 322. Absent

further clarity on that difference, McKnight is unpersuasive.

       However, even assuming McKnight did unequivocally strike the plaintiffs’ jury

demand in connection with an ERISA claim under section 1132(a)(2), the Court should

find otherwise here. In McKnight, the Court did not consider the Seventh Amendment

analysis. See 2005 WL 2290326, at *3. Instead, it cited dictum from Houghton and

summarily concluded that all claims under ERISA are tried to the court and not a jury. Id.

(“Both of these counts are governed by ERISA. Therefore, plaintiffs are not entitled to a

jury trial.”) (citing Houghton, 38 F.3d at 957).         To the extent McKnight is not

distinguishable, the Court should decline to follow its summary decision based on non-

precedential dicta.

       Thus, the Seventh Amendment analysis raised here has not been foreclosed by a

higher court, nor persuasively rejected in this district. When a claim for breach of fiduciary

duty under section 1132(a)(2) seeks legal relief in the form of damages for the improper

conduct of a fiduciary rather than for an award of Plan benefits, a jury trial is

constitutionally required. UMR’s motion to strike FRHS’s jury demand is therefore without

merit and should be denied.




                                             10
                                  CONCLUSION

     For these reasons, the Court should deny UMR’s Rule 39(a)(2) Motion to Strike

Jury Demand, ECF No. 26.

     Dated this 1st day of March, 2021.


                                    FAITH REGIONAL HEALTH
                                    SERVICES, Plaintiff,



                                    By:         /s/Steven D. Davidson
                                           Steven D. Davidson
                                           Nicholas F. Miller
                                    of     BAIRD HOLM LLP
                                           1700 Farnam Street
                                           Suite 1500
                                           Omaha, NE 68102-2068
                                           Phone: 402-344-0500




                                          11
                               CERTIFICATE OF SERVICE

       I hereby certify that on this 1st day of March, 2021, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which sent notification of
such filing to the following:

                 Kadee J. Anderson
                 Kacie J. Phillips
                 Attorneys for Defendant
                 UMR, Inc.

                 Todd C. Kinney
                 John J. Westerhaus
                 Attorneys for Defendant
                 Ironshore Indemnity, Inc.

and I hereby certify that I have mailed by United States Postal Service the document to
the following non CM/ECF participants:

         None.



                                           /s/Steven D. Davidson


                            CERTIFICATE OF COMPLIANCE

       I further certify in accordance with the Court’s Local Rule 7.1(d) that, according the
2016 version of Microsoft Word used to prepare this brief, this brief includes 3,214 words,
including the caption, headings, footnotes, and quotations.



                                              /s/Steven D. Davidson


DOCS/2600394.3




                                             12
